            Case 1:19-mc-00145-TSC Document 166 Filed 07/16/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane, et al. v. Barr              )     Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Lee & Honken v. Barr, et al., 19-cv-2559      )
                                              )
Purkey v. Barr, et al., 19-cv-3214            )
                                              )
Nelson v. Barr, et al., 20-cv-557             )
                                              )


                                            ORDER

        Defendant Department of Justice plans to execute Plaintiff Dustin Lee Honken on July

17, 2020. (ECF No. 99, Defs. Notice Regarding Execution Dates.) On July 15, 2020, this court

granted a motion for a preliminary injunction in favor of Honken on one claim, but found that a

preliminary injunction was not warranted on numerous other claims, including Honken’s claim

that the protocol under which he would be executed is arbitrary and capricious under the

Administrative Procedure Act (APA). (See ECF Nos. 145, 146.) Honken has appealed this

court’s ruling on his APA claim, and now moves to stay his execution pending that appeal. 1 (See

ECF No. 164, Mot. for Stay.)




        Honken has also filed a motion for stay of execution pending appeal in the United States
        1

Court of Appeals for the District of Columbia. See Execution Protocol Cases, No. 20-5210
(D.C. Cir. July 16, 2020).
                                                   1
         Case 1:19-mc-00145-TSC Document 166 Filed 07/16/20 Page 2 of 3




        The Supreme Court set forth the requirements for such a stay in Nken v. Holder, 556 U.S.

418 (2009), holding that the first two “are the most critical”:

        (1) Whether the stay applicant has made a strong showing that he is likely to
        succeed on the merits; (2) whether the applicant will be irreparably injured absent
        a stay; (3) whether issuance of the stay will substantially injure the other parties
        interested in the proceeding; and (4) where the public interest lies.

        Id. at 434.

        With respect to the first factor, Honken has not made a strong showing that he is likely to

succeed on the merits. Id. In denying the injunction on the APA claim earlier this week, this

court specifically concluded that Honken failed to demonstrate “a likelihood of success” on the

merits, and that conclusion has not changed. (See ECF No. 145 at 10.)

        The three remaining factors weigh heavily in favor of Honken. The harm of execution is

irreparable, and far outweighs any logistical or financial harms to the government caused by a

delay that, in comparison to the years of delay that the government created on its own, can only

be described as negligible. Wainwright v. Booker, 473 U.S. 935, 935 n.1 (1985) (Powell, J.,

concurring) (finding irreparable harm “necessarily present in capital cases”). Moreover, the

public interest in this case weighs in favor of a stay, because the public is not served by

executing individuals before they have had a full opportunity to challenge the legality of their

executions. See Barr v. Roane, 140 S. Ct. at 353 (Op. of Alito, J., respecting denial of stay or

vacatur) (finding it preferable for plaintiffs’ claims to be heard on the merits “in light of what is

at stake”). See also Purkey v. United States, No. 19-3318, 2020 WL 3603779, at *11 (7th Cir.

July 2, 2020) (“Just because the death penalty is involved is no reason to take shortcuts—indeed,

it is a reason not to do so.”); Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D. Tex. 2004)

(“Confidence in the humane application of the governing laws . . . must be in the public’s

interest.”).

                                                      2
        Case 1:19-mc-00145-TSC Document 166 Filed 07/16/20 Page 3 of 3




        Notwithstanding the weight of these factors in Honken’s favor, he has not met the Nken

test for a stay pending appeal because he has not made a “strong showing that he is likely to

succeed on the merits.” Nken v. Holder, 556 U.S. at 434. Accordingly, the motion is hereby

DENIED.



Date: July 16, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                    3
